DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 1/5/2022.
Claims 1-14 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/17/2021 and 12/17/2021 have been considered by Examiner. 

Claim Objections
Claims 1, 11, 12, and 14 are objected to because of the following informalities: the references to the specification in the claims (for example, "(A,B)," "E1," "E2," "E3," etc. and "131," "132," "133," etc.) should be removed from the claims.  Appropriate correction is required.

35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

 	The limitation in claim 11 that recites “a device” is being treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  § 112, sixth paragraph). This is because the generic placeholder “device” is coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Thus, the generic placeholder is a substitute for “means for” language. 
 	If Applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference in the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites “A device…comprising the following modules" but is followed by a plurality of steps (i.e., receiving, reading, and decrementing). Claim 11 further recites "the device being characterized in that it furthermore comprises the following modules:” but again is followed by a plurality of steps (i.e., obtaining and determining). Thus, it is unclear how the device comprises modules when the modules are essentially steps and, thus, claim 11 is indefinite under 35 U.S.C. 112(b). 

Claim 11 is further rejected under 35 U.S.C. 112(b) as being directed to a single means / single component. Claim 11 is directed towards "a device” (which is being treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  § 112, sixth paragraph) following by functional language consisting of what the device does rather than what the device comprises, and as such, claim 11 is directed towards a single means / single component and it is therefore indefinite under 35 U.S.C. 112(b)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 is direct towards a “computer program" and although the computer program is recited as being executed by a processor, claim 13 is directed towards the computer program itself. Since a computer program does not fall into any of the four statutory categories (i.e., process, machine, manufacture, or composition of matter), claim 13 is rejected as being directed towards non-statutory subject matter. 
Claim 14 is further rejected as being the recorded medium on which the program is recorded, which could broadly be taken as a signal, which is non-statutory subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,985,880. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the noted claims of the instant application are recited in the noted claims of the 9,985,880 patent (see correspondence table below).
Instant Application
U.S. Patent No. 9,985,880
1. A method for routing a packet (PKT) within a packet switching network in non-connected routing mode, implemented by a router (A, B), comprising the following steps: receiving (E1) the packet; reading (E2) a field, called lifetime field of the packet, intended to be decremented when passing through a router; decrementing (E5) the value of the lifetime field packet by a pitch of predetermined value, called decrementation pitch; decision (E6) on routing of the packet depending on the value of the decremented lifetime field, the packet being destroyed (E7) when said value is less than or equal to zero; the method being characterized in that it furthermore comprises, prior to the decrementation step, the following steps: obtaining (E3) at least one piece of information from amongst a group of pieces of information comprising information relating to conditions for routing the packet and information relating to parameters of the packet determining (E4) the value of the decrementation pitch as a function at least of the information obtained.2. The method for routing a packet as claimed in claim 1, characterized in that the information obtained comprises an input interface of the router for the packet and an output interface of the router for the packet, and in that, when the output interface is identical to the input interface, a situation referred to as an about-turn, the value of the pitch is augmented.
3. The method for routing a packet as claimed in claim 2, characterized in that the value of the augmented pitch is determined as being equal to at least the maximum value of the lifetime field, divided by a predetermined number of about-turn permitted for the same packet.
4. The method for routing a packet as claimed in claim 1, characterized in that the information obtained comprises a cost associated with an output interface of the router, and in that the value of the pitch is determined as being proportional to the cost.
5. The method for routing a packet as claimed in claim 4, characterized in that the cost associated with the output interface is a function at least of one parameter included in the group comprising: delay of link associated with the output interface; bandwidth of the link; jitter of the link; loss of packets from the link; maximum size of a packet permitted on the link; a value configured by the operator of the network.
6. The method for routing a packet as claimed in claim 1, characterized in that the value of the pitch determined is augmented if the link associated with the output interface is a tunnel whose destination is not a router directly neighboring the router.
7. The method for routing a packet as claimed in claim 1, characterized in that the information obtained comprises a first distance between a preceding router and a destination router for the packet, and a second distance between the router and said destination router, and in that the value of the pitch determined is augmented if the first distance is less than the second distance.
8. The method for routing a packet as claimed in claim 1, characterized in that the information obtained is a service class included within at least one field of the packet.
9. The method for routing a packet as claimed in claim 1, characterized in that the information obtained is a type of protocol used by one of the layers of the packet.
10. The method for routing a packet as claimed in claim 1, characterized in that the information obtained is the lifetime field of the received packet, and in that the value of the pitch is determined as a function of the value of the field.
11. A device for routing a packet (PKT) within a packet switching network in non-connected routing mode, implemented by a router (A, B), comprising the following modules; receiving (131) the packet; reading (132) a field, called lifetime field of the packet, intended to be decremented when passing through a router; decrementing (135) the value of the lifetime field by a pitch of predetermined value, called decrementation pitch; decision (136) on routing of the packet depending on the value of the decremented lifetime field, the packet being destroyed when said value is less than or equal to zero; the device being characterized in that it furthermore comprises the following modules: obtaining (133) at least one piece of information from amongst a group of pieces of information comprising information relating to conditions for routing the packet and information relating to parameters of the packet; determining (134) the value of the decrementation pitch depending at least on the information obtained.
1. A method for routing a packet within a packet switching network in non-connected routing mode, implemented by a router, the method comprising: receiving the packet; reading a field, called lifetime field of the packet, intended to be decremented when passing through a router; decrementing the value of the lifetime field by a pitch of predetermined value called decrementation pitch; decision on routing of the packet depending on the value of the decremented lifetime field, the packet being destroyed when said value is less than or equal to zero; wherein, the method further comprises, prior to the decrementation step, the following steps: obtaining information comprising at least an input interface and output interface of the router for the packet; wherein, when the output interface and the input interface are connected to the same neighboring router, a situation referred to as an about-tum, the value of the pitch is augmented, determining the value of the decrementation pitch as a function at least of the information obtained.




2. The method for routing a packet as claimed in claim 1, wherein the value of the augmented pitch is determined as being equal to at least the maximum value of the lifetime field, divided by a predetermined number of about-tum permitted for the same packet.
3. The method for routing a packet as claimed in claim 1, wherein the information obtained also comprises a cost associated with an output interface of the router, and wherein the value of the pitch is determined as being proportional to the cost.
4. The method for routing a packet as claimed in claim 3, wherein the cost associated with the output interface is a function at least of one parameter included in the group comprising: delay of link associated with the output interface; bandwidth of the link; jitter of the link; loss of packets from the link; maximum size of a packet permitted on the link; a value configured by the operator of the network.
5. The method for routing a packet as claimed in claim 1, wherein the value of the pitch determined is augmented if the link associated with the output interface is a tunnel whose destination is not a router directly neighboring the router.

6. The method for routing a packet as claimed in claim 1, wherein the information obtained also comprises a first distance between a preceding router and a destination router for the packet, and a second distance between the router and said destination router, and wherein the value of the pitch determined is augmented if the first distance is less than the second distance.
7. The method for routing a packet as claimed in claim 1, wherein the information obtained also comprises a service class included within at least one field of the packet.
8. The method for routing a packet as claimed in claim 1, wherein the information obtained also comprises a type of protocol used by one of the layers of the packet.
9. The method for routing a packet as claimed in claim 1, wherein the information obtained also comprises the lifetime field of the received packet.
10. A routing device within a packet switching network in non-connected routing mode, comprising: a non-transitory memory that stores executable instructions; and a processor, communicatively coupled to the non-transitory memory, that executes or facilitates execution of the stored executable instructions to at least: receive a packet; read a field, called lifetime field of the packet, intended to be decremented when passing through a router; decrement the value of the lifetime field by a pitch of predetermined value called decrementation pitch; decide on routing of the packet depending on the value of the decremented lifetime field, the packet being destroyed when said value is less than or equal to zero; wherein the processor further executes or facilitates the execution of the stored executable instructions, prior to the decrementation step, for the following steps: obtain information comprising at least an input interface and output interface of the router device for the packet; wherein, when the output interface and the input interface are connected to the same neighboring router, a situation referred to as an about-tum, the value of the pitch is augmented, determine the value of the decrementation pitch as a function at least of the information obtained.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katsube (USPN 6,501,756).
 	Consider claims 1 and 11, Katsube discloses a method (see col. 3 lines 1-7 and col. 11 lines 33-43: wherein disclosed is said method) and device (see col. 3 lines 1-2: the ingress node is said device) for routing a packet (PKT) within a packet switching network in non-connected routing mode, implemented by a router (A, B) (see routers 202-206 in packet switching network figure 2a), comprising the following steps:
 	receiving (E1) the packet (see col. 3 lines 1-3: an ingress node receiving a packet; also, see col. 11 lines 33-43); 
 	reading (E2) a field, called lifetime field of the packet, intended to be decremented when passing through a router (see col. 3 lines 3-6: the TTL (time to live) field of the packet is said lifetime field of the packet, wherein the TTL is decremented; also, see col. 11 lines 33-43); 
 	decrementing (E5) the value of the lifetime field by a pitch of predetermined value, called decrementation pitch (see col. 3 lines 3-6: the TTL value is decremented by the stored hop-count value; also, see col. 11 lines 33-43); 
 	decision (E6) on routing of the packet depending on the value of the decremented lifetime field, the packet being destroyed (E7) when said value is less than or equal to zero (see col. 3 lines 1-7: checking whether the decremented TTL has reached zero before transmitting the packet, and if the TTL value has reached zero, the packet may be discarded at the ingress node; also, see col. 11 lines 33-43); 
 	the method being characterized in that it furthermore comprises, prior to the decrementation step, the following steps: 
 	obtaining (E3) at least one piece of information from amongst a group of pieces of information comprising information relating to conditions for routing the packet and information relating to parameters of the packet (see col. 3 lines 3-6: the TTL value is decremented by the stored hop-count value; also, see col. 11 lines 33-43 and figure 7: the number by which the TTL value is to be decremented can be obtained by checking the stream information table 701, which provides information regarding the TTL to be decremented); 
 	determining (E4) the value of the decrementation pitch as a function at least of the information obtained (see col. 3 lines 3-6, col. 11 lines 33-43, and figure 7: decrementing the TTL based on the decrementation pitch, which is a function of the information obtained from the stream information table 701 / stored hop count information).

 	Consider claim 4, Katsube discloses that the information obtained comprises a cost associated with an output interface of the router and in that the value of the pitch is determined as being proportional to the cost (see col. 3 lines 1-6: the pitch value is directly proportional to the stored hop-count value (and the TTL is decremented based on said pitch value), wherein the hop-count value is taken as a cost associated with the output interface; also see figure 7).

 	Consider claim 5, Katsube discloses that the cost associated with the output interface is a function at least of one parameter included in the group comprising:  delay of link associated with the output interface, bandwidth of the link, jitter of the link, loss of packets from the link; maximum size of a packet permitted on the link; a value configured by the operator of the network (see steps S-4, S-5, S-6, and S-7 in figure 9: the hop count, i.e. the cost associated with the output interface, is a function of a value configured by the operator of the network).

	Consider claim 12, Katsube discloses a router designed to route packets within a communications network in non-connected mode, characterized in that it comprises a routing device (see col. 8 lines 33-38: label switching routers).

	Consider claim 13, Katsube discloses a computer program, characterized in that it comprises instructions for implementation of the steps of the routing method, when this method is executed by a processor (see col. 22 line 50 to col. 23 line 2: computer program product that employs a storage medium including stored computer code which is used to program a computer to perform the disclosed function and process of the present invention).

 	Consider claim 14, Katsube discloses a recording medium readable by a router on which the program is recorded (see col. 22 line 50 to col. 23 line 2: computer program product that employs a storage medium including stored computer code which is used to program a computer to perform the disclosed function and process of the present invention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsube (USPN 6,501,756) in view of Fontana (USPN 7,355,978).
Consider claim 8, although Katsube discloses obtaining at least one piece of information from amongst a group of pieces of information (see above), Katsube does not specifically disclose that the information obtained is a service class included within at least one field of the packet.
Fontana teaches that information is a service class included within at least one field of a packet (see col. 2 lines 30-31: the CoS field of a packet, which is used to identify the class of service).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Katsube and have that information is a service class included within at least one field of a packet, as taught by Fontana, thus providing a method for implementing OAM function through the exchange of packets in a network (see col. 1 lines 17-22 of Fontana).

Consider claim 9, although Katsube discloses obtaining at least one piece of information from amongst a group of pieces of information (see above), Katsube does not specifically disclose that the information obtained is a type of protocol used by one of the layers of the packet.
Fontana teaches a type of protocol used by one of the layers of a packet (see col. 2 lines 24-25: the protocol type parameter).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Katsube and have that information is a type of protocol used by one of the layers of a packet, as taught by Fontana, thus providing a method for implementing OAM function through the exchange of packets in a network (see col. 1 lines 17-22 of Fontana).

Consider claim 10, although Katsube discloses obtaining at least one piece of information from amongst a group of pieces of information (see above) and that the value of the pitch is determined as a function of the value of the field (see col. 3 lines 1-7, col. 11 lines 33-43, and figure 7), Katsube does not specifically disclose that the information obtained is a lifetime field of the packet.
Fontana teaches a lifetime field of the packet (see col. 2 lines 26-27: the "time to live" TTL parameter).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Katsube and have that information is a lifetime field of the packet, as taught by Fontana, thus providing a method for implementing OAM function through the exchange of packets in a network (see col. 1 lines 17-22 of Fontana).

Allowable Subject Matter
Claims 2-3 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412